Case 2:17-cr-O0086-HDM-NJK Document 429 Filed 09/03/21 Page 1 of9

AQ 2450 (Rew 02795 Amended Judament ina Criminal Case
Sheet |

(NOTE: [dently Changes with Asterisks (*1)

UNITED STATES DISTRICT COURT

[histrict of Nevada

UNITED STATES OF AMERICA

ANTHONY DELANO HYLTON, JR.

a

Date of Original Judgment:_January 21, 2021

fOr Dote of Lass lmenddve ficieien

=

THE DEFENDANT:

AMENDED JUDGMENT IN A CRIMINAL CASE

Case Number: 2:1 7-¢r-00086-HDM-NIK
USM Number: §3941-048

Richard A. Wright, Esq.

Defendant's Attomey

 

X pleaded guilty to Count Three of Third Superseding Indictment filed 5/19/2020

 

pleaded nolo contendere to count(s)

 

which was accepted by the court.

X was found guilty on Counts One, Two, Four, and Five of Superseding Indictment filed 10/3/2017 _

 

The defendant 1s adjudicated guilty of these offenses:
Title & Section

18 U.S.C. § 2113(a) and (d)
18 U.S.C. § 924(cH 1AM)

Nature of Offense
Armed Bank Robbery
Use and Carry of a Firearm During and

In Relation to a Crime of Violence

18 LSC. §§ 922(2)( 1) and
924(aj(2)
18 LLS.C, § 2113(a) and (d)

18 U.S.C. § 924(cH 1AM)

Felon in Possession of a Firearm
Armed Bank Robbery

Use and Carry of a Firearm During and

Offense Ended Count
10/7/2016 One
1Of7/2016 Two
13/5/2016 Three
L17/2017 Four
L017 Five

In Relation to a Crime of Violence

The detendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing

Reform Act of 1984.
The defendant has been found nol guilty aon count(s}

 

X Count Six of Third Superseding Indictment is dismissed on motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid, If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

Guylahe) 3% 202/

Date of Imposition. of Judgment

Signature of Judge Z

HOWARD D. McKIBBEN, Senior U.S. District Judge
Name and Title of Judge

Saye 5, 202 /

Date
Case 2:17-cr-O0086-HDM-NJK Document 429 Filed 09/03/21 Page 2 of 9

WO 2450 (Rev. 09/15) Amended Judgement ina Criminal Case (NOTE: identify Changes wath Asterisks (*))
Sheet 2 — [mprisonrnent

Judament = Page 2 off

DEFENDANT; ANTHONY DELANO HYLTON, JR.
CASE NUMBER: 2:17-cr-00086-HDM-NJK

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of
Seventy-eight (78) months as to Counts 1,3, and 4, concurrent to each other;
One hundred twenty (120) months as to Count 2, consecutive to all other Counts; and
Eighty-four (84) months as to Count 5, consecutive to all other Counts for a total term of

Two hundred cighty-two (282) months.

x The court makes the following recommendations to the Bureau of Prisons:
Strong recommendation for placement of defendant at FC] Beaumont in Texas.
Strong recommendation for USBOP to provide appropriate treatment for the defendant’s tooth, including

a root canal and filling needed for a functional tooth.

Xx The defendant is remanded to the custody of the United States Marshal.
The defendant shall surrender to the United States Marshal for this district:
at am. pm.on
as notified by the United States Marshal.
The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

before 2 p.m. on

 

as notified by the United States Marshal.
as notified by the Probation or Pretrial Services Office.
RETURN
[ have executed this judgment as follows:

Defendant delivered on _ to

_with a certified copy of this judgment.

 

UNITE STATES MARSHAL

By
DEPUTY UNITED STATES MARSITAL

 
Case 2:17-cr-O0086-HDM-NJK Document 429 Filed 09/03/21 Page 3 of 9

 

AQ2449C (Rev 0819) Amended Judemem in a Criminal Case (NOTE: Identify Changes with Asterisks (*))
Sheets « Supervised Release
Judgement - Fase 2 olf
DEFENDANT: ANTHONY DELANO HYLTON, JR,
CASE NUMBER: 2:1 7-cr-00086-HDM-NIK

SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

Five (5) years as Count 1, Five (5) years as to Count 2, Three (3) years as to Count 3, Five (3) years as to Count 4, and
Five (5) years as to Count 5 with all counts to run concurrently,

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
Fa You must not unlawlully possess a controlled substance.
a You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court,
not to exceed 104 tests annually.

The above drug testing condition is suspended, based on the court’s determination that you

pose a low risk of future substance abuse. (check if applicable)

4. X You must make restitution in accordance with 18 U.S.C, §§ 3663 and 3663A or any other statute authorizing
sentence of restitution. (check if applicable)

§. X You must cooperate in the collection of DNA as directed by the probation officer. (eheck if applicable)

6, You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. 9
20901. ef seg.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration
agency in the location where you reside, work, or are a student, or were convicted of a qualifying offense.
(check if applicable)

ts You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.
Case 2:17-cr-O0086-HDM-NJK Document 429 Filed 09/03/21 Page 4 of 9

AQ 2450 (Rev. (8195 Amended Judament ina Criminal Case (NOTTS IWentily Changes with Astensks ("31
Sheet 3A - Supervised Release
Judgment = Mage a — al t

DEFENDANT. ANTHONY DELANO HYLTON, JR.
CASE NUMBER: = 2:1 7-er-G0086-HDM-NIK

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

iF You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
within a different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

4, You must answer truthfully the questions asked by your probation officer.

5, You must live at a place approved by the probation officer. If you plan to change where you live or anything about

your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before
the change. [f notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

fh. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the

probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer

excuses you from doing so. If you do not have full-time employment you must try to find full-time employment, unless

the probation officer excuses you from doing so. IH you plan to change where you work or anything about your work

(such as your position or your job responsibilities), you must notify the probation officer at least 10 days before the

change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances,

you must notify the probation officer within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is envaged in criminal activity. Ifyou know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

0, If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

Ia, You must not own, possess, or have aceess to a firearm, ammunition, destructive device, or dangerous weapon (Le.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchukus or tasers).

Ll. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.
12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation

officer may require you to notify the person about the specific risks posed by your criminal record and you must comply
with that instruction, The probation officer may contact the person and confirm that you have notified the person about
the specific risks posed by your criminal record.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office User Only
ALS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of

this judgment containing these conditions. For further information regarding these conditions, see Overview of Probation cme
Supervised Release Conditions, available at: www uscourts. gov.

Defendant's signature Date

 
Case 2:17-cr-O0086-HDM-NJK Document 429 Filed 09/03/21 Page 5 of 9

AQI245C (Rev. 0819) Amended Judament ina Criminal Case (NOTLE: Identify Changes with Asterisks (7)]
Sheet 30 - Supervised Release

Judement = Page > of

DEFENDANT: ANTHONY DELANO HYLTON, JR.
CASE NUMBER: = 2:1 7-cr-00086-HDM-NJK

SPECIAL CONDITIONS OF SUPERVISION

|. Substance Abuse Treatment — You must participate in an outpatient substance abuse treatment program and follow the rules and
regulations of that program. The probation officer will supervise your participation in the program (provider, location, modality, duration,
intensity, etc.)

2. Drug Testing — You must submit to substance abuse testing to determine if you have used a prohibited substance. Testing shall not exceed
[O04 tests per year. You must not attempt to obstruct or tamper with the testing methods,

3, Debt Obligations — You must not incur new credit charges, or open additional lines of credit without the approval of the probation officer.

4, Access to Financial Information — You must provide the probation officer access to any requested linancial information and authorize the
release of any financial information. The probation office will share financial information with the U.S. Atlamey’s Office.

3. Search and Seizure — You must submil your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. 8
1032} (3), other electronic communications or data storage devices or media, or office, to a search conducted by a United States Probation
Officer. Failure to submit to a search may be grounds for revocation of release. You must warn any other occupants that the premises may be
subject to searches pursuant to this condition,

The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have violated a condition of
supervision and that the areas to be searched contain evidence of this violation, Any search must be conducted ata reasonable time and ina
reasonable manner,
Case 2:17-cr-O0086-HDM-NJK Document 429 Filed 09/03/21 Page 6 of 9

AQ24SC (Rew (VTS) Amended Judement ina Criminal Case (NOTE: Identify Changes with Asterisks (*)
Sheet § - Criminal Monetary Penalties
Judgment - Pape i ol

DEFENDANT; ANTHONY DELANO HYLTON, JR.
CASE NUMBER: 2: | Feer-Q0086-11DM-NIK

CRIMINAL MONETARY PENALTIES
The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment Restitution Fine AVAA Assessment* JIVTA Assessment**
$500.00 $87,531.00 $0.00 $0.00 $0.00
The determination of restitution is deferred until . An Amended Judgment ina

 

Criminal Case (AQ 245C) will be entered after such determination.

The defendant must make restitution (including community restitution) to the following payees in the amount
listed below.

If the defendant makes a partial payment, each payee shall receive an approximatcly proportioned payment,
unless specified otherwise in the priority order or percentage payment column below. However, pursuant to
18 U.S.C. § 3664(4), all nonfederal victims must be paid before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
Citibank $87,531.00

10211 8. Eastern Avenue
Henderson, NY S89052

Clerk, U.S. District Court

Altn: Financial Officer

Case No. 2:17-cr-00086-HDM-S.IK
333 Las Vegas Boulevard, South
Las Vegas, NY $9101

TOTALS $ $87,531.00

 

Restitution amount ordered pursuant to plea agreement $ __

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
before the fifteenth day afier the date of the judgment, pursuant to 18 U.S.C, § 3612(f). All ofthe payment oplions on
Sheet 6 may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

The court determined that the defendant does not have the ability to pay interest and it is ordered that:
the interest requirement is waived forthe fine __ restitution.
the interest requirement forthe fine __ restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No, 115-299

** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

*** Findings for the total amount of losses are required under Chapters 109A, LLO, LIGA, and 113A of Title 18 for offenses
committed on or after September 13, 1994, but before April 23, 1996,
Case 2:17-cr-O0086-HDM-NJK Document 429 Filed 09/03/21 Page 7 of 9

AO 246° (Rev. 809 Amended Judament in a Criminal Case (NOTID Identify Changes with Astermks (*))
Sheet d- Schedule af Payments
Judgment, - Page ’ _or oy
DEFENDANT: ANTHONY DELANO HYLTON, JR.
CASE NUMBER: 2:1 7-cr-0086-HDM-NIK

SCHEDULE OF PAYMENTS

Having assessed the delendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

 

 

 

 

 

 

A X Lump sum payment of $88,031.00 due immediately. balanee due
—_ not Jater than _ _ Or
__ in accordance with wed D,. __E, or _X_F below: or

B __ Payment to begin immediately (may be combined with i, . .Byor F below); or

Cc __ Payment in equal fee, weekly, monthly, quarterly) installments
ofS over a period of fee, months or years), to
commence fe.g., 30 or 60 days) after the date of this judgment: or

D __ Payment in equal = fe.g.. weekly, monthly, quarterly) installments
ofS sooveera period of feg., months or years), 10
commence fe.2,, 30 or 60 days) after release from imprisonment to a term of

supervision; or

ES __ Payment during the term of supervised release will commence within ms feg, 30 or 60
days} after release from imprisonment. The court will set the payment plan based on an assessment of the
defendant's ability to pay at that time; or

I° X Special instructions regarding the payment of criminal monetary penalties:
Restitution is mandatory in the amount of $87,531, with interest, payable immediately, Any unpaid balance shall be
paid at a monthly rate of not Jess than 10% of any income earned during incarceration and/or gross income while on
supervision, subject to adjustment by the Court based upon ability to pay.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Joint and Several

Case Number

Defendant and Ca-Defendant Names Joint and Several Corresponding Payee,
including defendant number; Total Amount Amount if appropriate

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

*™ The defendant shall forfeit the defendant’s interest in the following property to the United States:
*See attached Final Order of Forfeiture.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JV TA assessment, (9) penalties, and (10) costs,
including cost of prosecution and court costs,
20)
21

23
24

26
27
28

 

 

Case 2:17-cr-O0086-HDM-NJK Document 429 Filed 09/03/21 Page 8 of 9

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMERICA, 2:17-CR-086-HDM-NJK
Plaintuf, Final Order of Forfeiture
¥.
ANTHONY DELANO HYLTON, JR.,

Defendant.

 

The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim, P, 32,2(b)(1) and (b}(2) and 18 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Anthony Delano
Hylton, Jr., to the criminal offense, forfeiting the property set forth in the Plea Agreement
and the Forfeiture Allegation of the Third Superseding Criminal Indictment and shown by
the United States to have the requisite nexus to the offense to which Anthony Delano
Hylton, Jr., pled guilty. Third Superseding Criminal Indictment, ECF No. 328; Plea
Agreement, ECF No. 374; Change of Plea, ECF No, 375; Preliminary Order of Forfeiture,
ECF No. 379.

This Court finds that on the government's motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant ta Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

This Court finds the United States published the notice of forfeiture in accordance
with the law via the official government internet forfeiture site, www. forfeiture.gov,

consecutively from January 12, 2021, through February 10, 2021, notifying all potential!

 
rho

ra

Oo sy ooh

 

 

Case 2:17-cr-O0086-HDM-NJK Document 429 Filed 09/03/21 Page 9 of 9

third parties of their right to petition the Court. Notice of Filing Proof of Publication
Exhibits, ECF No, 401-1, p. 5,

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending regarding the property named herein and
the time has expired for presenting such petitions.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States pursuant to
Fed, R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(CK2); 138 U.S.C. §
924(d)(1) with 28 U.S.C. § 2461 (c); and 21 U.S.C. § 853(n)(7) and shall be disposed of
according to law:

1. a black Rock Island Armory .45 caliber semi-automatic handgun with
brown grips, bearing serial number RIA1728332; and
2. any and all compatible ammunition
(all of which constitutes property),

ITS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government's management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

copies of this Order to all counsel of record.

DATED _Gphh 5 2021,

HOWARD D. Mode

UNITED STATES DISTRICT JUDGE

2

 
